COLEMAN, J.
The only question presented by the record is, whether a judgment recovered against an administrator in chief, gives a cause of action against an administrator de bonis non. This question has been settled by numerous decisions of this court adversely to the appellee. We presume the trial court was misled by a statement in the opinion of the case of Bobo v. Gunnels, 92 Ala. 602, in which it was said, the question would be treated as an open one, ’if it should come before us again. There has been no statute which provides for the revival of such a judgment against an administrator de bonis non by scire facias, nor which declares the liability of an administrator de bonis non for a judgment recovered against the administrator in chief. Until the law has been changed by statutory enactment, we feel bound by the previous decisions of this court, in which the principles of law and the reasons therefor are fully discussed and declared.—Graves v. Flowers, 51 Ala. 402, and cases cited; Martin v. Ellerbe, 70 Ala. 326; Teague v. Corbitt, 57 Ala. 529; Starke v. Wilson, 65 Ala. 576.
Reversed and remanded.